Citation Nr: 1200018	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as the result of Department of Veterans Affairs (VA) surgical treatment in June 2006. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1964.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The claim is currently under the jurisdiction of the RO in Newark, New Jersey.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in June 2009.  A transcript of that hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran underwent surgery to repair an abdominal aortic aneurysm in June 2006 at a VA medical facility. 

2.  As a result of the surgery, the Veteran sustained additional disability as a result of an unforeseeable event. 


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability from paraplegia due to VA surgical treatment in June 2006 have been met. 38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 1151 allow that compensation under chapters 11 and 13 of 38 U.S.C. shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service connected.  For the purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary [of the VA], either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable; 

38 U.S.C.A. § 1151. 

Under VA regulations, the question of whether proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2). 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In June 2006, the Veteran was admitted to a VA medical facility in order to undergo surgery for repair of an abdominal aortic aneurysm (AAA) and thrombectomy of the right lower extremity.  The evidence of record includes a copy of the informed consent form signed by the Veteran for the procedure.  

VA treatment records show that, during the procedure, the Veteran developed massive intraoperative blood loss, estimated to be 5 liters.  He was noted to be severely acidotic and hypotensive for a significant period of time.  Post-operatively, he was in critical condition and was maintained on a ventilator for more than a week.  He was unable to move his bilateral lower extremities, and MRI results were consistent with a spinal cord infarction.  He developed acute renal failure with rhabdomyelisis and was started on hemodialysis.  He also developed respiratory difficulties attributed to pulmonary edema and fluid retention secondary to renal failure.  

The Veteran was examined by a VA neurologist in May 2007.  She noted that he was paretic with neurogenic bowel and bladder, and that these diagnoses occurred at the time of his surgery; however, she was unable to state whether the condition was a result of the surgery without resorting to speculation, and she suggested that a vascular specialist review the claim.  

Two days later, another VA practitioner examined the Veteran and diagnosed neurogenic bladder, urinary incontinence and fecal incontinence, which she opined were at least as likely as not related to the surgery.  The doctor stated that it was impossible to determine whether the condition started completely after or before surgery without resorting to speculation; however, she opined that the current disability was not caused by hospital care, carelessness, negligence, lack of proper skill, error in judgment, or the patient's willful misconduct.  

In October 2007, the Veteran was afforded a VA examination of his arteries.  The examiner noted that the Veteran continued to have chronic diffuse atherosclerosis of the entire bilateral lower extremity arterial tree and was being treated for gangrene of both lower extremities.  He had undergone 3 vascular bypass operations since the June 2006 surgery, and he continued to have urinary incontinence as well as pain and paraparesias in the lower extremities.  The examiner noted that both physicians who had performed the AAA surgery were on staff at the same facility, and he declined to provide any opinion as to the cause of the disability, citing a conflict of interest.  

In August 2011, the Board sought an independent medical expert (IME) opinion from a specialist in vascular surgery.  The physician reviewed the record and provided a thorough description of the AAA surgery of June 2006 and its complications.  He opined that the Veteran's current paraplegia and related symptoms were caused by the June 2006 surgery because the significant blood loss led to a prolonged period of hypotension with acidosis which resulted in diminished perfusion pressure to the spinal cord, causing it to infarct.  

The IME found no evidence of fault, negligence, lack of proper skills, or any error in judgment in performing the operation.  The physician opined that the unexplained blood loss with subsequent hypotension and acidosis was not reasonably foreseeable because this complication is not considered to be an ordinary risk in the elective repair of abdominal aortic aneurysm.  He stated that post-operative paraplegia following AAA surgery was a known but rare complication; thus, the health care provider would not have disclosed the risk of paraplegia in a standard informed consent procedure.  

After carefully reviewing the relevant evidence, the Board concludes that the Veteran's paraplegia and related incontinence were caused by the AAA repair undertaken at a VA facility in June 2006.  Although each of the three VA practitioners who examined the Veteran in May and October 2007 declined to provide an unequivocal opinion as to causation, they all concluded that the diagnoses of paraplegia and incontinence occurred at the time of surgery.  

Thus, there is no medical opinion of record which contradicts the IME opinion that the Veteran's current disabilities are caused by the June 2006 surgery.  Accordingly, the preponderance of the evidence supports such a finding.  

There is no evidence in the record of carelessness, negligence, accident, lack of proper skill or error of judgment on the part of any of the VA hospital personnel in connection with the June 2006 AAA repair procedure.  Therefore, the relevant question is whether the additional disabilities were caused by an event that was not reasonably foreseeable.  

As previously noted, in analyzing the distinction between foreseeability and nonforeseeability, an untoward event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The competent evidence of record indicates that, while paraplegia is a known complication of the AAA procedure, such an occurrence is not "ordinary" in nature but quite rare.  

For this reason, the Board finds that the paraplegia and related symptoms, including fecal and urinary incontinence, resulting from the June 2006 AAA repair were proximately caused by an event not reasonably foreseeable.  Therefore, the Board finds that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability have been met.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as the result of VA medical treatment undertaken in June 2006 are granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


